137 F.2d 653 (1943)
COMMONWEALTH TRUST CO. OF PITTSBURGH and J. Knowles Woodwell, Executors of Estate of John W. Herron, Deceased, Appellants,
v.
William DRISCOLL, Individually, and as Former Collector of Internal Revenue for Twenty-Third Collection District of Pennsylvania.
No. 8322.
Circuit Court of Appeals, Third Circuit.
Argued July 7, 1943.
Decided July 9, 1943.
Rehearing Denied September 20, 1943.
William Wallace Booth, of Pittsburgh, Pa. (W. A. Seifert and Reed, Smith, Shaw & McClay, all of Pittsburgh, Pa., on the brief), for appellants.
Helen Goodner, of Washington, D. C. (Samuel O. Clark, Jr., Asst. Atty. Gen., Sewall Key and Helen R. Carloss, Sp. Assts. to the Atty. Gen., and Charles F. Uhl, U. S. Atty., of Pittsburgh, Pa., on the brief), for appellee.
Before MARIS, JONES, and DOBIE, Circuit Judges.
PER CURIAM.
The judgment of the district court is affirmed for the reasons sufficiently and satisfactorily given in the opinion of Judge Schoonmaker, 50 F. Supp. 949.